Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/09/2022 has been entered.

Response to Amendment
3. 	This is in response to the amendments filed on 03/09/2022. Claims 1, 4, 5, 9, 12, 13, and 17 have been amended. Claims 1-20 are currently pending and have been considered below.

Response to Arguments
Applicant’s arguments, see page 11, filed 03/09/2022, with respect to the objections to claims 4 and 12 have been fully considered and are persuasive.  The objections have been withdrawn.
Applicant’s arguments, see page 11, filed 03/09/2022, with respect to the rejections of claims 5 and 13 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant’s arguments, see pages 11-13, filed 03/09/2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art being Zhou et al. (CN104135365A; hereinafter, “Zhou”), Duncan (US2007/0300307A1; hereinafter, “Duncan”), and Snelling et al. (US8,959,621 B2; hereinafter, “Snelling”).  Zhou in view of Duncan teaches a verification code generation method, applied to a computing device having one or more processors and memory storing a plurality of programs to be executed by the one or more processors, the method comprising: obtaining, using the one or more processors, at least one pattern from the memory, each pattern comprising a plurality of objects; determining, using the one or more processors, an association relationship between the at least one pattern and object attributes of the plurality of objects in the at least one pattern; generating, using the one or more processors, at least one verification question according to the association relationship between the at least one pattern and the object attributes of the plurality of objects in the at least one pattern, and correspondingly marking an answer pattern matching each verification question from the at least one pattern; generating, using the one or more processors, at least one verification code picture according to the at least one pattern, the object attributes of the plurality of objects in the at least one pattern, and the generated verification question, the at least one pattern and the object attributes of the plurality of objects in the verification code picture satisfying the association relationship; and sending, using the one or more processors, the verification code picture to a remote terminal communicatively connected to the computing device. Snelling discloses a method comprising receiving a request to verify whether a client is human controlled, selecting, by contextual criteria, a plurality of 
What is missing from the prior art is the method comprising: wherein the at least one verification question includes a relative correspondence between object attributes of at least two objects of the plurality of objects, the relative correspondence defining relationship between at least two attributes of a first object of the at least two objects and at least two corresponding attributes of a second object of the at least two objects and the answer pattern matching the verification question identifies the at least two objects from the plurality of objects; the verification code picture comprising an answer area matching the corresponding verification question for display to an end user of the terminal, and the answer area being an effective operation area in the verification code picture that is determined by mapping the at least two objects identified in an answer pattern of the corresponding verification question to the verification code picture, recited in claim 1 when considered in view of the other limitations recited by claim 1 in its entirety. Thus, claim 1 is deemed allowable over the prior art of record. The dependent claims 2-8 which further limit claim 1 are also deemed allowable by virtue of their dependency. Claim 9 recites a computing device which corresponds to the method of claim 1, and contains at least the limitations stated above. Therefore, claim 9 is also deemed allowable over the prior art of record as the same reason applied in claim 1 above. The dependent claims 10-16 which further limit claim 9 are also deemed allowable by virtue of their dependency. Claim 17 recites a non-transitory machine-readable medium which corresponds to the method of claim 1, and contains at least the limitations stated above. Therefore, claim 17 is also deemed allowable over the prior art of record as the same reason applied in claim 1 above. The dependent claims 18-20 which further limit claim 17 are also deemed allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571)-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/W.Y./Examiner, Art Unit 3664                                                                                                                                                                                                        




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491